This case is before the Court on motion to dismiss as frivolous under Sections 4639 C. G. L., 2920 R. G. S., 4965 C. G. L., 3173 R. G. S., the briefs of all parties being and before the Court for consideration.
An examination of the briefs does not confirm the contention of the appellees that the appeal is wholly devoid of merit, as charged in the motion to dismiss, nor do we feel that the rule of Gill v. Smith, 119 Fla. 293, 161 So.2d Rep. 282 (2nd headnote), should be applied in the circumstances of the controversy here disclosed.
Therefore the motion to dismiss the appeal as frivolous is denied and the cause ordered to stand on the docket for disposition in due course.
Motion to dismiss appeal as frivolous denied.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J. J., concur.